Citation Nr: 1612417	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-18 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder and, if so, whether that claim can be granted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran had active service from December 1978 to August 1988. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In February 2016 the Veteran submitted a written statement withdrawing all her pending appeals, including the appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and, if so, whether that claim could be granted.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to reopening and granting service connection for PTSD.  38 U.S.C.A. § 7105(b)(2),(d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Whether new and material evidence has been received to reopen and grant the claim of entitlement to service connection for PTSD is dismissed.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


